Morris, J.
(concurring) — I concur with the majority that the factory act has no application to this case, for the reason that the injury occurred while the respondent was at play. It is further apparent from the record that such an injury could not occur while respondent was at work, taking the height of the shaft above the table at which, and sometimes upon which, he worked. His act was, therefore, an independ*142ent, reckless act. He was 14 years old and understood its danger. The rule of assumption of risk should therefore apply, and the court should have directed verdict for appellant. The cause should be remanded with instructions to dismiss.